--------------------------------------------------------------------------------

 
AGREEMENT TO SERVE AS CHAIRMAN OF THE BOARD


 
AGREEMENT TO SERVE AS CHAIRMAN OF THE BOARD ("Agreement"), entered into and
effective as of November 15, 2016 between Kelvin Medical, Inc. ("Company"), and
Margaret Austin, PhD ("Austin").
 
1. Services, Duties and Acceptance
 
1.1 Company hereby engages Dr. Austin for the Term (as defined in Section 2
hereof) to act as Chairman of the Board and to devote her best efforts to the
affairs of the Company and to perform such duties as Dr. Austin is required to
fulfill in her role as Chairman of the Board.
 
1.2 Dr. Austin hereby accepts such contract for services and agrees to render
such services as described herein. During the term of her contract, Dr. Austin
will not render any services for others that will, or potentially could,
conflict with the business of the Company, nor will Dr. Austin conduct any
business which could conflict with the business of the Company, nor will Dr.
Austin render any services to any significant customer of Company outside of the
duties expressed herein.
 
1.3 Dr. Austin's duties includes some, but not all, of the following:  Dr.
Austin shall act as Chairman of the Board of Directors of the Company and will
oversee all Board Meetings and review all corporate documents, contracts and
filings as required by the Company's management.  Further Dr. Austin may be
required to travel from time to time as is necessary, and undertake any other
duty required of Dr. Austin to insure that the Company runs smoothly.
 
2. Term of Agreement
 
2.1 The term of Dr. Austin's contract for services pursuant to this Agreement
(the "Term") shall begin on Nov. 15,  2017, and shall be for a term of twelve
months, which may be renewable for six months upon mutual agreement and which is
subject to the provisions of Article 4 of this Agreement providing for earlier
termination of Dr. Austin's employment in certain circumstances.
 
Compensation
 
3.1 1 As compensation for all services rendered pursuant to this Agreement,
beginning January 1, 2018, Company shall issue Dr. Austin $1,000 monthly cash
consideration.
 
3.2 Company shall pay or reimburse Dr. Austin for all necessary and reasonable
expenses incurred or paid by Manager in connection with the performance of
services under this Agreement upon presentation of expense statements or
vouchers or such other supporting information as it from time to time requests
evidencing the nature of such expense, and, if appropriate, the payment thereof
by Dr. Austin, and otherwise in accordance with Company procedures from time to
time in effect. Dr. Austin shall request authorization from the Board for
expenses over $500.00.
 
3.3 During the Term, Dr. Austin shall be entitled to participate in any group
insurance, qualified pension, hospitalization, medical health and accident,
disability, or similar plan or program of the Company now existing or hereafter
established to the extent that she is eligible under the general provisions
thereof. Notwithstanding anything herein to the contrary, however, Company shall
have the right to amend or terminate any such plans or programs at its
discretion.
 
4. Protection of Confidential Information
 
4.1 In view of the fact that Dr. Austin's work as Chairman of the Board of
Directors of Company will bring Dr. Austin into close contact with many
confidential affairs of the Company and its affiliates, including matters of a
business nature, such as information about costs, profits, markets, sales, and
any other information not readily available to the public, and plans for future
developments, Dr. Austin agrees:
 
4.1.1 To keep secret all confidential matters of Company and its affiliates and
not to disclose them to anyone outside of Company, either during or after Dr.
Austin's service with the Company, except with the Company's written consent;
and
 
4.1.2 To deliver promptly to the Company on termination of Dr. Austin's service
by the Company, or at any time the Company may so request, all memoranda, notes,
records, reports, and other documents relating to the Company's and its
affiliates' businesses which Dr. Austin may then possess or have under Dr.
Austin's control.
 

 
1

--------------------------------------------------------------------------------

5. Notices:
 
5.1 All notices, requests, consents and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given if delivered personally or sent by prepaid telegram, or mailed
first-class, postage prepaid, as follows:
 
To Dr. Austin:
 
Dr. Margaret Austin
10930 Skyranch Place
Nevada City, CA 95959
 
To Company:

Kelvin Medical, Inc.
P.O. Box 1925
Nevada City, CA 95959
or as such other addresses as either party may specify by written notice to the
other as provided in this Section 7.1.
 
 
6. General
 
6.1 It is acknowledged that the rights of Company under this Agreement are of a
special, unique, and intellectual character which gives them a peculiar value,
and that a breach of any provision of this Agreement (particularly, but not
limited to, the exclusivity provisions hereof and the provisions of Article 5
hereof), will cause the Company irreparable injury and damage which cannot be
reasonably or adequately compensated in damages in an action at law.
Accordingly, without limiting any right or remedy which the Company may have in
the premises, Dr. Austin specifically agrees that Company shall be entitled to
seek injunctive relief to enforce and protect its rights under this Agreement.
 
6.2 This Agreement sets forth the entire agreement and understanding of the
parties hereto, and supersedes all prior agreements, arrangements, and
understandings. Nothing herein contained shall be construed so as to require the
commission of any act contrary to law and wherever there is any conflict between
any provision of this Agreement and any present or future statute, law,
ordinance or regulation, the latter shall prevail, but in such event the
provision of this Agreement affected shall be curtailed and limited only to the
extent necessary to bring it within legal requirements. Without limiting the
generality of the foregoing, in the event that any compensation or other monies
payable hereunder shall be in excess of the amount permitted by any such
statute, law, ordinance, or regulation, payment of the maximum amount allowed
thereby shall constitute full compliance by Company with the payment
requirements of this Agreement.
 
6.3 No representation, promise, or inducement has been made by either party that
is not embodied in this Agreement, and neither party shall be bound by or liable
for any alleged representation, promise, or inducement not so set forth. The
section headings contained herein are for reference purposes only and shall not
in any way affect the meaning or interpretation of this Agreement.



2

--------------------------------------------------------------------------------

6.4 This Agreement may be amended, modified, superseded, cancelled, renewed or
extended, and the terms or covenants hereof may be waived, only by a written
instrument executed by both of the parties hereto, or in the case of a waiver,
by the party waiving compliance. The failure of either party at any time or
times to require performance of any provisions hereof shall in no manner affect
the right at a later time to enforce the same. No waiver by either party of the
breach of any term or covenant contained in this Agreement, whether by conduct
or otherwise, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such breach, or a waiver of the breach
of any other term or covenant contained in this Agreement.
 
6.5 This Agreement shall be governed by and construed according to the laws of
the State of Nevada applicable to agreements to be wholly performed therein.
 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 



Kelvin Medical Inc.
 
/s/William Mandel
_________________________________
By:  William Mandel, President




Margaret V. Austin, Ph.D.
Chairman of the Board
 
/s/Margaret Austin
___________________________________
By: Margaret Austin, Ph.D.
Date: November 15, 2017


 
3